Opinion issued December 19, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01062-CV
____________

LEONIDAS VEZOS AND ROSALIE DAHL, AS NEXT FRIEND OF TINA DAHL
AND TODD DAHL, MINOR CHILDREN, BENEFICIARIES OF THE VICTORIA
KOCI MALCOLM KOCI MALCOLM ESTATE TRUST AND TED E. DAHL AS
TRUSTEE OF THE VICTORIA KOCI MALCOLM ESTATE TRUST, Appellants

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 747635



O P I N I O N
	Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Keyes and Duggan (1)
Do not publish. Tex. R. App. P. 47.
1.    The Honorable Lee Duggan, Jr. retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.